Citation Nr: 0725982	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected osteochondritis dissecans of the left leg, with 
left knee disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1959.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision in 
which the RO increased the veteran's rating for service-
connected osteochondritis dissecans of the left leg, with 
left knee disability, to 20 percent, effective April 11, 
2002.  In May 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) issued in 
January 2004 increased the veteran's rating for this 
disability from 20 percent to 30 percent, effective February 
4, 2002.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in March 
2004.  

In July 2005, the veteran and his wife testified at the RO 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.  During the hearing, and in a 
signed statement received at VA in January 2006, the veteran 
asserted that the VA rating used for his service-connected 
disability has nothing to do with the actual impairment 
caused by his actual service injury.  He argues that he is 
100 percent disabled in fact and cannot work because of pain 
and discomfort.  The Board construes this statement as a 
claim for entitlement to a total disability rating based on 
individual unemployability (TDIU) and refers this issue to 
the RO for adjudication.  To the extent that the veteran is 
raising claims for service connection on a secondary basis 
for right knee and left hip disorders (see his statement 
dated in December 2005), these matters are directed to the 
attention of the RO for appropriate action.  

In November 2005 and September 2006, the Board remanded this 
matter to the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action, to include a new VA 
examination and proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  After accomplishing the 
requested actions, the RO/AMC continued the denial of the 
claim on appeal (as reflected in April 2006 and June 2007 
supplemental SOCs (SSOCs)) and returned this matter to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the AMC, in Washington, 
D.C.  VA will notify the appellant, if further action is 
required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on this claim is warranted, even 
though such action will, regrettably, further delay an 
appropriate decision on the claim on appeal.

When the AMC issued its last SSOC in this matter, the veteran 
was given an additional 60 days within which to provide more 
information or evidence.  Before the expiration of that two-
month period, the claims file was mistakenly sent to the 
Board for the appeal's adjudication.  In the meantime, the 
veteran completed an SSOC Notice Response form in which he 
checked off the box indicating that he had more information 
and evidence to provide VA.  In an appended statement 
handwritten on the form, the veteran also stated that he had 
recently visited the Little Rock, Arkansas, VA hospital 
concerning his knee and that VA should secure his records 
from that facility, including a magnetic resonance imaging 
(MRI) scan.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Little Rock, 
Arkansas VAMC, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to his claim on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West  2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  In adjudicating this 
claim, the RO must consider all evidence added to the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Little 
Rock VAMC copies of all outstanding 
records of evaluation and/or treatment for 
the veteran's left leg and left knee.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should furnish to the appellant 
and his representative a VCAA-compliant 
notice letter.  The RO should request that 
the appellant provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional private or VA medical records 
pertaining to the matter on appeal that 
are not currently of record.  The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional action deemed 
warranted, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



